MARY RHODES RUSSELL, Judge.
Bill Bernsen (“Electrician”) appeals from a judgment entered in favor of Charley Ferguson and Katherine Ferguson (“Landowner”) in the Circuit Court of Washington County after a trial de novo on a small claims action. We affirm the judgment in that we were not furnished with a transcript, thus preventing us from a meaningful review.
Landowner hired Electrician to do electrical work on his building. Landowner advanced $2,300 to Electrician to purchase supplies. Electrician began work, but he did not complete the job.
A dispute regarding the completion of the project arose between the parties, and Landowner filed suit in small claims court. Judgment was entered for Landowner for $3,000. Electrician filed an application for a trial de novo in the circuit court and asserted a counterclaim for recovery of moneys he was owed from Landowner.
A trial de novo was held and the court entered judgment in favor of Landowner for $958. Electrician now appeals.
Electrician’s sole point relied on states that Landowner’s “evidence showed no performance of service or in supplying of material and, therefore, the legal theory of quantum meruit is not a proper basis of judgment.”
We are mindful of our standard of review, as provided in Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). In order to determine if the judgment in this case is supported by substantial evidence, or is against the weight of the evidence, or erroneously declares or applies the law as prescribed by Murphy v. Carrón, we must be provided with a record of the trial’s proceedings.
No transcript has been furnished to us. Further, the legal file does not reflect that the parties requested that the trial court make findings. The pleadings alone do not reflect what evidence was adduced at trial.
Without findings or a transcript of the proceedings, we have no basis on which to review the trial court’s judgment. Kuiper v. Busch Entertainment Corp., 845 S.W.2d 697, 700 (Mo.App.1993). Accordingly, Electrician’s appeal fails and the judgment is affirmed.
ROBERT G. DOWD, Jr., P.J., and RICHARD B. TEITELMAN, J., concur.